Cite as 2022 Ark. App. 196
                   ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. CR-21-559



 COREY STEWARD                                 Opinion Delivered May   4, 2022
                               APPELLANT
                                               APPEAL FROM THE LINCOLN
                                               COUNTY CIRCUIT COURT
 V.                                            [NO. 40CR-20-27]

 STATE OF ARKANSAS                        HONORABLE JODI RAINES DENNIS,
                                 APPELLEE JUDGE

                                               AFFIRMED


                       STEPHANIE POTTER BARRETT, Judge

       Corey Steward appeals his conviction in the Lincoln County Circuit Court for

aggravated assault upon an employee of a correctional facility for which he was sentenced to

fifteen years’ imprisonment in the Arkansas Department of Correction (ADC). He argues

that the State failed to prove that the liquid thrown on the officer was urine and that the

circuit court erred by denying his motion to dismiss. We disagree and affirm his conviction.

       Steward was charged by information on February 12, 2020, with aggravated assault

on an employee of a correctional facility in violation of Arkansas Code Annotated section 5-

13-211 (Supp. 2021). It was alleged that Steward threw a cup of urine on Correctional

Captain Joseph Mahoney during his incarceration. A jury trial was held on June 22, 2021.
          Mahoney testified that on November 8, 2019, he was working in the Varner Unit of

the ADC and received a call from two corporals who needed assistance securing a trap door 1

in Steward’s cell. Steward had stuck his arm through the trap door and refused to allow the

officers to close it because he wanted to speak to an officer. Mahoney approached the cell,

and Steward threw a cup of liquid at him, hitting his face and the upper part of his shirt. He

said the liquid thrown at him was urine. He said it had a strong smell and was warm. On

cross-examination, Mahoney admitted that his original report about the incident stated he

was hit with an “unknown liquid substance.” He explained that he amended his report to

state that the liquid thrown was urine because he did not realize what the liquid was until

he removed himself from the area.

          Steward moved for dismissal of the charge following the State’s case-in-chief, arguing

that there was insufficient evidence to prove that the substance thrown on Mahoney was

urine. The circuit court denied Steward’s motion for a directed verdict finding that it was a

question of fact for the jury to decide.

          Steward testified in his own defense. He explained that he wanted to speak to an

officer that day to ask if he could be moved away from the inmate in the next cell. Steward

said he threw water that he obtained from his sink on Mahoney and “was kind of coerced to

do it.”        Steward admitted during cross-examination that he had received four prior

disciplinaries while in the ADC for throwing bodily fluids. The defense rested and renewed


          1
              A trap door is a small rectangular box that opens forward where food trays can be
placed.

                                                  2
the motion for directed verdict on the same grounds. This motion was also denied. After

deliberations, the jury returned a guilty verdict and sentenced Steward to fifteen years’

imprisonment.

       Motions for directed verdict are treated as challenges to the sufficiency of the

evidence. Stuart v. State, 2020 Ark. App. 131, 596 S.W.2d 552. When reviewing the denial

of a directed verdict, the appellate court will look at the evidence in the light most favorable

to the State, considering only the evidence that supports the judgment or verdict and will

affirm if there is substantial evidence to support a verdict. Id. Substantial evidence is that

which is of sufficient force and character that it will, with reasonable certainty, compel a

conclusion without resorting to speculation or conjecture. Id. Evidence is sufficient to

support a verdict if it is forceful enough to compel a conclusion one way or another. Id. The

credibility assessment of witnesses is the responsibility of the finder of fact. Dobbins v. State,

2013 Ark. App. 269.

       Steward’s sole point on appeal is that the circuit court erred by denying his directed-

verdict motions. He argues that his conviction was not supported by substantial evidence

because the State did not present sufficient evidence to prove beyond a reasonable doubt

that Steward threw urine onto Mahoney.

       Arkansas Code Annotated section 5-13-211(a)(1) provides:

       A person commits aggravated assault upon an employee of a correctional
       facility if, under circumstances manifesting extreme indifference to the
       personal hygiene of the employee of the correctional facility, the person
       purposely engages in conduct that creates a potential danger of infection to an
       employee of any state or local correctional facility while the employee of the


                                                3
       state or local correctional facility is engaged in the course of his or her
       employment by causing the employee of the state or local correctional facility
       to come into contact with saliva, blood, urine, feces, seminal fluid, or other
       bodily fluids by throwing, tossing, or expelling the fluid or material.

       Steward contends that Mahoney’s original report only stated “unknown liquid

substance” and that he later amended the report to reflect that the substance was urine and

that no clothing was taken into evidence to be analyzed. The State responds that this court

addressed this exact issue in Russell v. State, 2011 Ark. 698, and held that testimony of two

correctional officers that a cup of liquid thrown on them was warm and smelled like urine

was sufficient evidence to support a conviction of aggravated assault on an employee of a

correctional facility. We agree with the State’s position on this issue. Mahoney testified that

the liquid thrown on him by Steward was warm and had a strong urine smell. Weighing the

evidence and assessing the credibility of witnesses are matters for the fact-finder. Stuart, 2020

Ark. App. 131, 596 S.W.3d 552. Moreover, the fact-finder is entitled to draw upon common

sense and experience in reaching its verdict. Russell, 2011 Ark. App. 698. The jury may

believe all or part of any witness’s testimony and is responsible for resolving questions of

conflicting testimony and inconsistent evidence. Id. Here, the jury was entitled to believe

Mahoney’s testimony that the liquid thrown on him by Steward was urine. The jury

obviously did not find Steward’s self-serving version of events to be credible. Viewing the

evidence in the light most favorable to the State, we find that there was sufficient evidence

from which the jury could find that the liquid thrown on Mahoney was urine and affirm

appellant’s conviction.



                                               4
Affirmed.

VAUGHT and BROWN, JJ., agree.

Potts Law Office, by: Gary W. Potts, for appellant.

Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                        5